         Case 1:20-cv-00735-PGG Document 19
                                         18 Filed 05/21/20
                                                  05/19/20 Page 1 of 2




                                              MEMO ENDORSED:
May 19, 2020
                                              The conference currently scheduled for May 28,
BY ECF                                        2020 is adjourned to September 10, 2020 at 10 a.m.
Hon. Paul G. Gardephe
United States District Court                  SO ORDERED.
Southern District of New York
40 Foley Square
New York, NY 10007
                                          Dated: May 21, 2020
               Re: M.V. et al,. v. New York City Department of Education, et al.,
                   20-cv-0735 (PGG)

Dear Judge Gardephe:

I represent the Plaintiffs in the above-referenced action. I am writing on behalf of both parties to
request an adjournment of the initial conference that is scheduled for May 28, 2020. This is the
parties’ first request to adjourn the initial conference.

Plaintiff M.V. is the parent of J.V., a severely autistic student of the New York City schools.
Plaintiffs’ complaint against the New York City Department of Education (“DOE”) et al.
(collectively “Defendants” or “DOE”) raises claims under the Individuals with Disabilities
Education Improvement Act (“IDEA”), 20 U.S.C. § 1400, et seq., the Due Process Clause of
the 14th Amendment of the U.S. Constitution, 42 U.S.C. § 1983, Section 504 of the
Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section 504”), the New York State Constitution,
and New York State Education Law.

Among other things, Plaintiffs allege that Defendants failed to implement impartial hearing
orders favorable to Plaintiffs, which required Defendant DOE to provide various types of special
education services. Additionally, as the prevailing party in the underlying impartial hearings,
Plaintiffs are entitled to reasonable attorney’s fees for the administrative hearings and this action.
Defendants generally deny all allegations.

The parties are very interested in exploring whether settlement is an option and have engaged in
initial settlement discussions. Currently, Plaintiffs are awaiting a service accounting from
Defendants. Because of the New York City school closures during the COVID-19 pandemic,
however, there have been substantial delays in obtaining information from the DOE.
Nonetheless, the parties remain hopeful that settlement negotiations will be productive once the
parties exchange relevant information. The parties regularly litigate cases together concerning
special education and the overwhelming majority of matters settle.


                             1115 Broadway/16 Madison Square West, 12TH FL.
                                          New York, NY 10010
                                   Ph: 212-293-8686/Fax: 212-293-8585
                                        www.specialedlawyer.com
         Case 1:20-cv-00735-PGG Document 19
                                         18 Filed 05/21/20
                                                  05/19/20 Page 2 of 2



For these reasons, the parties are jointly requesting a 90-day adjournment of the initial
conference. This will enable Defendants to obtain the necessary information and give the parties
time to meet and confer to determine whether settlement is likely. Moreover, Defendants will
need time to obtain Comptroller settlement approval.

Thank you for your consideration of this adjournment request.

                                                       Respectfully Submitted,

                                                       _____ /s__________

                                                       Erin O’Connor,
                                                       Of Counsel,
                                                       The Law Office of Elisa Hyman, P.C.
                                                       Counsel for the Plaintiffs


cc: Andrew Rauchberg, Esq.




                                                                                               
